department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date address address xx date uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court november 20xx dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance the manner in which you operate demonstrates you are transactions therefore operated primarily to further your insiders' business interests you are operated for a substantial nonexempt purpose in addition you operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founder and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations eyzan 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 legend org organization name employee company president president co -1 company xx date motto motto emp-1 co-2 issue whether org org operates exclusively for an exempt_purpose under sec_501 of the internal_revenue_code background facts org org is a articles of incorporation were amended on march 20xx not-for-profit corporation chartered on december 20xx the org applied for recognition as a tax-exempt_organization under internal_revenue_code sec_501 c on form_1023 application_for recognition of tax-exempt status its stated primary purpose was review and dissemination of research done by other individuals individuals to pursue research into methods of enhancing and prolonging life done by org staff into grants to and research org was granted an advanced ruling as a public charity pursuant to sec_509 on april 20xx by letters dated december 20xx and may 20xx org was notified that it would be classified as a private_foundation due to the non-receipt of form_8734 support schedule for advance_ruling period this change was effective for years after 20xx for years prior to 20xx a primary activity of org was promoting research which has as its objective enhancing and prolonging life through grants for such research and publication of the results org reviewed and disseminated research done by other organizations with respect to methods and treatments that enhance lives org made grants to individuals to pursue research into methods of enhancing and prolonging life in 20xx org disbursed over dollar_figure for motto including grants in the total amount of dollar_figure although the activities of org were limited due to limited resources in 20xx it disbursed dollar_figure to emp-1 of the co-1 for research into methods of prolonging life org made no other disbursements in 20xx in furtherance of its exempt_purpose in 20xx org operated a down payment assistance program as described below in that year with the exception of the disbursement described above the operation of the dpa program was org’s exclusive activity for 20xx and 20xx org had no revenue from any source including the operation of the down payment assistance program the organization incurred expenses however in excess of for professional fees rent bank charges consulting fees insurance and advertising form 886-a rev department of the treasury - internal_revenue_service page -1- rouen 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 federal returns org filed forms for the calendar years 20xx through 20xx it filed forms 990-pf as required for the calendar years 20xx and 20xx org reported on form_990 contributions in 20xx in the amount of dollar_figure and dollar_figure in interest the amount reported as contributions is receipts in the amount of dollar_figure from the down payment assistance program through co-2 less disbursements this amount was reduced by dollar_figure for payments made for referral and marketing expense resulting in the net receipt of dollar_figure reported as the contributions on the return part i of form_990 for 20xx showed a decrease in net assets from the prior year this decrease was due to payments for rent and other expenditures including consulting expenses the expenditures exceeded the receipts by dollar_figure part iii of form_990 for 20xx indicated that the primary purpose of the organization was motto president confirmed this purpose in an interview on august 20xx operation of org’s down payment assistance program dpa revenues received from the down payment assistance program were used to fund the motto purpose of the organization according to president org through its websites and flyers advertising and other methods promoted its dpa program to builders lenders loan officers mortgage brokers real_estate agents title insurers buyers and sellers many of the participants in org’s dpa program utilized federal housing administration fha financing for their home purchase the promotional material provided by the other website has also now been shut down explained the program as follows website is no longer in use and has been blocked by its owner however which l the program is called a true gift requiring no income limits for houses selling for less than dollar_figure the seller pays org a service fee which consists of the grant usually of the sales_price plus the greater of dollar_figure or of the final sales_price for houses selling for more than the fee is the amount of the grant plu sec_1 of the final sale price the grant gift letter is sent to the mortgage company org then pays the total grant funds to the title company form 886-a crev department of the treasury - internal_revenue_service p page -2- orin 886a department of the casi - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 org at the closing the title company withholds the service fee from the seller’s proceeds these funds service fee were then transferred to org in essence these transactions resulted in a circular flow of the money the sellers made required_payments to org of the amount equal to the amount the buyers would receive from org plus an additional transaction fee org provided the funds to the buyers the buyers used the funds to make the down payment to the sellers to purchase a home from the seller the seller received the monies back as proceeds from the sale org’s promotional material and advertising made it clear that anyone who could qualify for some type of loan would be eligible for the down payment assistance program toll-fee contact numbers were included on one of org’s promotional hand-outs one of the numbers was no longer in service however the number was still being used in november 20xx by the org president in 20xx the number is now answered corporate office president confirmed that the number is still in use by org but is not used for a dpa program law sec_501 of the code provides for the exemption from federal_income_tax with respect to corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual sec_501 sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions form 886-a ev department of the treasury - internal_revenue_service page -3- orm 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items 20xx12 org schedule no or exhibit year period ended to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business revrul_2006_27 discusses whether organizations described in situations operate exclusively for charitable purposes the first two of these situations merit discussion here the organization described in situation helps low-income families to purchase decent and safe homes in the metropolitan area in which it is located individuals are eligible to participate if they have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grant making staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is similar to the organization described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization form 886-a ev department of the treasury - internal_revenue_service page -4- oon 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 org because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real-estate related businesses that stand to benefit from the transactions to finance its program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incidental to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house accordingly the court found cl_ct at in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class form 886-a crev department of the treasury - internal_revenue_service page -5- evr 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 i1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans who were directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization described therein carried on several activities directed toward form 886-a rev department of the treasury - internal_revenue_service page -6- ever 886a department of the treasury - internal_revenue_service name of taxpayer 20xx12 org explanation of items schedule no or exhibit year period ended the purpose of assisting low-income families to obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization set up to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 form 886-a rev department of the treasury - internal_revenue_service page -7- ore 886a department of the treasury - internal_revenue_service name of taxpayer 20xx12 org explanation of items schedule no or exhibit year period ended benefiting private interests an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest c -1 d revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers inc v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 an organization does not serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration inurement can take many forms excessive_compensation form 886-a rev department of the treasury - internal_revenue_service page -8- oem 886a department of the treasury - internal_revenue_service name of taxpayer 20xx12 org explanation of items schedule no or exhibit year period ended for services is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s payment of a full-time salary for part-time work constituted private_inurement the use by insiders of the organization’s property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders’ use of organization- owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization’s provision of goods services and refreshments to its members constituted inurement loans that are financially advantageous to insiders from the organization’s funds particularly unexplained undocumented loans are a form of inurement for example in the founding church of scientology f 2d pincite1 the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments in the form of percent of the organization’s income made to the organization’s founder allegedly to compensate the founder for the organization’s past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c the court held that forgiveness of interest was a form of inurement leasing arrangements that favor disqualified persons to the detriment of the organization are a form of inurement in the founding church of scientology f 2d pincite the claims_court treated the organization’s payment of rent to the founder’s wife as inurement in the absence of any showing that the rental was reasonable or that the arrangement was beneficial to the organization see also 272_f2d_168 cir holding that inflated rental prices constitute inurement payment to one person for services performed by another or for services presumed to be performed without any proof of performance is also a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization’s founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held that the payment of salary to the founder’s daughter without any proof that she actually performed any services for the organization constituted inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement see 365_f2d_792 8th cir 318_f2d_632 7th cir and church of scientology f 2d pincite form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service ee 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for- profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite in 765_f2d_1387 cg cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for-profit corporation controlled by the church’s insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church’s mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church’s income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non-exempt purpose of providing market for the advertising agency’s services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose id pincite in so holding the ninth circuit rejected the church's argument that the income paid_by the advertising agency should not be included in the determination of reasonableness and treated this income as indirect inurement of the church’s earnings to the church’s insiders effective date of revocation generally an organization may rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 2003_1_cb_123 dollar_figure cross-referencing dollar_figure et seq an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq fotm 886-acrev department of the treasury - internal_revenue_service page -10- eye 886a department of the ‘t'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 org analysis sec_501 of the internal_revenue_code irc provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests org operated a down payment assistance program that did not further an exempt_purpose like the activities of the organization in 92_tc_1053 org’s down payment assistance program was structured to assist the private parties who funded it sellers of homes benefited by being able to sell their homes at the full listed prices buyers benefited by being able to buy homes without commitment of their own funds as down payments and real_estate professionals benefited from the higher commissions paid associated with the full listed prices no charitable_class benefited since the prospective buyers were not limited to low-income no particular community in need of rehabilitation was targeted although org engaged in some exempt_activities before 20xx by giving grants in furtherance of its exempt_purpose in 20xx org engaged almost exclusively in a nonexempt activity by operating the down payment assistance program org did not disclose or describe the dpa activity on its application_for exemption moreover org did not adequately disclose the change in its operations on its forms the dpa program was a new activity for org which is materially different from the activities in which org represented it would engage and that formed the basis of the internal revenue service’s recognition of the organization as an exempt entity only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose org’s down payment assistance program was designed to channel funds in a circular form 886-arev department of the treasury - internal_revenue_service page -11- eee 886a department of the ‘treasury - internal_revenue_service name of taxpayer 20xx12 org explanation of items schedule no or exhibit year period ended manner from the sellers to the buyers and back to the sellers in the form of increased home prices org’s dpa program had not been operated exclusively for an exempt_purpose org operated its dpa program in a manner similar to the operation by the organization described in revrul_2006_27 situation the organization’s activities during the years that org provided down payment assistance purportedly in the form of gifts to individuals and families for the purchases of homes org offered its down payment assistance to interested buyers regardless of the buyers’ income levels or needs org’s dpa activities did not target neighborhoods in need of rehabilitation or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination in 20xx the dpa program was more than an insubstantial part of org’s down payment funding activity involved brokering transactions to facilitate the selling of homes in the manner indistinguishable from a for profit entity in the business of brokering real_estate transactions an exempt organization’s primary purpose may not be the operation of an unrelated_trade_or_business see sec_1_501_c_3_-1 org’s brokering services were marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances were built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants organization’s position org reports that it ended the down payment assistance program in 20xx and plans to rely on public and private research grants and donations as the means of funding its primary purpose of motto in the future it does not agree that revocation of its exempt status is appropriate conclusion since the dpa activities of org were more than insubstantial it was not operated exclusively for an exempt_purpose therefore its status as an exempt_organization described in sec_501 should be revoked effective january 20xx form 886-a crev department of the treasury - internal_revenue_service page -12- cee ena government entities oivision org address department of the treasury internal_revenue_service te_ge eo examination commerce st mail code dal dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
